DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Applicant’s response filed March 4, 2021 is acknowledged. Claims 1-13 have been canceled.  Claim 14 has been amended.  Claims 14-33 are pending and will be examined.

Allowable Subject Matter
Claims 14-33 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, particularly in view of the Appendix attached to the remarks was particularly persuasive in overcoming the rejections of record.  Briefly, the method of Milbury is directed to a completely different method of amplification that is different from the method as claimed and involves mixing mutant and wild type DNA at varied ratios to create a series of dilutions compared to a known amount of wild type DNA (p. 8-9 of remarks and Appendix on p. 10-12 of remarks).  Further, Applicant’s remarks brought focus to the comparisons between the claimed method and the prior art.  While there are many prior art references that teach serial dilutions for a variety of reasons, serial dilutions are not used in the format and in the manner as claimed within a method of amplification and enrichment.  Therefore, the claims are novel and non-obvious over the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM